DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment, filed May 31, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 2-20 are new claims.  Claims 1, 11, and 19 are independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, and 18 of US Patent No. 11,200,238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 11, and 19 are broader than Claims 1, 10, and 18 of the ‘238 patent and are thus anticipated by the ‘238 patent.
Instant Application
US Patent No. 11,200,238 B2
1. A method, comprising:
receiving, by a processing device, a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset;
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.

1. A method, comprising:
receiving, by a processing device, a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset, the subset associated with identical keys;
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products, wherein performing the set of map reduce jobs generates groups of key-value pairs from the corresponding subsets of the dataset, wherein each key-value pair of a respective group of key-value pairs comprise the identical keys; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products for each of the groups of key-value pairs, wherein a cross product of the plurality of cross products pairs each value of the respective group of key-value pairs with each remaining value of the respective group of key-value pairs to form pairs of values.
11. A system comprising:
a memory; and
a processing device, coupled to the memory, to:
receiving a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset;
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.
10. A system comprising:
a memory; and
a processing device, coupled to the memory, to:
receive a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset, the subset associated with identical keys;
responsive to receiving the request to perform the set of map reduce jobs, perform the set of map reduce jobs on the dataset to generate the plurality of cross products, wherein performing the set of map reduce jobs generates groups of key-value pairs from the corresponding subsets of the dataset, wherein each key-value pair of a respective group of key-value pairs comprise the identical keys; and
store final output data of the set of map reduce jobs, the final output comprising the plurality of cross products for each of the groups of key-value pairs, wherein a cross product of the plurality of cross products pairs each value of the respective group of key-value pairs with each remaining value of the respective group of key-value pairs to form pairs of values.
19. A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising:
receiving, by a processing device, a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset;
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.
18. A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising:
receiving, by the processing device, a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset, the subset associated with identical keys;
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products, wherein performing the set of map reduce jobs generates groups of key-value pairs from the corresponding subsets of the dataset, wherein each key-value pair of a respective group of key-value pairs comprise the identical keys; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products for each of the groups of key-value pairs, wherein a cross product of the plurality of cross products pairs each value of the respective group of key-value pairs with each remaining value of the respective group of key-value pairs to form pairs of values.

Claims 2-10, 12-18, and 20 are rejected as being dependent upon rejected Claims 1, 11, and 19, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick (PG Pub. No. 2012/0226639 A1), and further in view of Dasdan (PG Pub. No. 2008/0086442 A1).
Regarding Claim 1, Burdick discloses a method, comprising:
receiving, by a processing device, a request to perform a set of map reduce jobs (see Burdick, paragraph [0017], where algorithms expressed in the higher-level language are compiled and optimized into a set of MapReduce jobs running on a cluster of machines) that generate a plurality of cross products from a dataset (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result); and
 responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result).
Burdick does not disclose:
the dataset is based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.
Dasdan discloses:
the dataset is based on a join field (see Dasdan, paragraph [0009], where Fig. 5 schematically illustrates, in greater detail, processing by the improved MapReduce architecture to join the records (Fig. 3) of the Employee Table 302 with the records of the Department Table 304 to generate the Employee and Department Table 306), wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)); and 
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products (see Dasdan, paragraph [0012], where the output data set 114 are a set of key value pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 2, Burdick in view of Dasdan discloses the method of Claim 1, wherein:
Burdick does not disclose the subset is associated with identical keys, wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys.  Dasdan discloses the subset is associated with identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)), wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 3, Burdick in view of Dasdan discloses the method of Claim 1, wherein:
Burdick does not disclose the join field indicates that each of the plurality of cross products is to be generated on a per-key basis such that each of the plurality of cross products is to be generated from the corresponding subset associated with the identical key.  Dasdan discloses the join field indicates that each of the plurality of cross products is to be generated on a per-key basis such that each of the plurality of cross products is to be generated from the corresponding subset associated with the identical key (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 4, Burdick in view of Dasdan discloses the method of Claim 2, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products comprises:
Burdick does not disclose:
performing a first map phase of a first job of the set of map reduce jobs to generate first intermediate data using the dataset, wherein the first intermediate data comprises the groups of key-value pairs, wherein key-value pairs from different ones of the groups of key-value pairs have non-identical keys; and
performing a first reduce phase of the first job of the set of map reduce jobs to generate first output data using the first intermediate data, wherein the first output data comprises a first group of the groups of key-value pairs with first modified keys that indicate a sorting order and a number of key-value pairs in the first group of key-value pairs.
Dasdan discloses:
performing a first map phase of a first job of the set of map reduce jobs to generate first intermediate data using the dataset, wherein the first intermediate data comprises the groups of key-value pairs, wherein key-value pairs from different ones of the groups of key-value pairs have non-identical keys (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing a first reduce phase of the first job of the set of map reduce jobs to generate first output data using the first intermediate data, wherein the first output data comprises a first group of the groups of key-value pairs with first modified keys that indicate a sorting order and a number of key-value pairs in the first group of key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 11, Burdick discloses a system comprising:
a memory; and
a processing device, coupled to the memory, to:
receive a request to perform a set of map reduce jobs (see Burdick, paragraph [0017], where algorithms expressed in the higher-level language are compiled and optimized into a set of MapReduce jobs running on a cluster of machines) that generate a plurality of cross products from a dataset (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result); and
 responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result).
Burdick does not disclose:
the dataset is based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset; and
store final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.
Dasdan discloses:
the dataset is based on a join field (see Dasdan, paragraph [0009], where Fig. 5 schematically illustrates, in greater detail, processing by the improved MapReduce architecture to join the records (Fig. 3) of the Employee Table 302 with the records of the Department Table 304 to generate the Employee and Department Table 306), wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)); and 
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products (see Dasdan, paragraph [0012], where the output data set 114 are a set of key value pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 12, Burdick in view of Dasdan discloses the system of Claim 11, wherein:
Burdick does not disclose the subset is associated with identical keys, wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys.  Dasdan discloses the subset is associated with identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)), wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 13, Burdick in view of Dasdan discloses the system of Claim 11, wherein:
Burdick does not disclose the join field indicates that each of the plurality of cross products is to be generated on a per-key basis such that each of the plurality of cross products is to be generated from the corresponding subset associated with the identical key.  Dasdan discloses the join field indicates that each of the plurality of cross products is to be generated on a per-key basis such that each of the plurality of cross products is to be generated from the corresponding subset associated with the identical key (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 14, Burdick in view of Dasdan discloses the system of Claim 12, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products, the processing device further o:
Burdick does not disclose:
performing a first map phase of a first job of the set of map reduce jobs to generate first intermediate data using the dataset, wherein the first intermediate data comprises the groups of key-value pairs, wherein key-value pairs from different ones of the groups of key-value pairs have non-identical keys; and
performing a first reduce phase of the first job of the set of map reduce jobs to generate first output data using the first intermediate data, wherein the first output data comprises a first group of the groups of key-value pairs with first modified keys that indicate a sorting order and a number of key-value pairs in the first group of key-value pairs.
Dasdan discloses:
performing a first map phase of a first job of the set of map reduce jobs to generate first intermediate data using the dataset, wherein the first intermediate data comprises the groups of key-value pairs, wherein key-value pairs from different ones of the groups of key-value pairs have non-identical keys (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing a first reduce phase of the first job of the set of map reduce jobs to generate first output data using the first intermediate data, wherein the first output data comprises a first group of the groups of key-value pairs with first modified keys that indicate a sorting order and a number of key-value pairs in the first group of key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 19, Burdick discloses a non-transitory computer-readable medium comprising instructions that, responsive to execution by the processing device, cause the processing device to perform operations comprising:
receiving, by a processing device, a request to perform a set of map reduce jobs (see Burdick, paragraph [0017], where algorithms expressed in the higher-level language are compiled and optimized into a set of MapReduce jobs running on a cluster of machines) that generate a plurality of cross products from a dataset (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result); and
 responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products (see Burdick, paragraphs [0090], [0091], where SystemML 101 selects between CPMM [Cross Product Matrix Multiplication] and RMM [Recursive Matrix Multiplication] … for CPMM, in the first MapReduce job, mappers read blocks of A and B and send the blocks to reducers; hence, the amount of data shuffled is |A|+|B|; as previously described, the reducers perform cross products for each k and apply a local aggregator to partially aggregate the results across different values of k within a reducer … in the second MapReduce job, the data from the first MapReduce job is read, shuffled, and fed into the reducers to produce a final result).
Burdick does not disclose:
the dataset is based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset; and
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products.
Dasdan discloses:
the dataset is based on a join field (see Dasdan, paragraph [0009], where Fig. 5 schematically illustrates, in greater detail, processing by the improved MapReduce architecture to join the records (Fig. 3) of the Employee Table 302 with the records of the Department Table 304 to generate the Employee and Department Table 306), wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)); and 
storing final output data of the set of map reduce jobs, the final output data comprising the plurality of cross products (see Dasdan, paragraph [0012], where the output data set 114 are a set of key value pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Claims 5-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasdan as applied to Claims 1-4, 11-14, 19, and 20 above, and further in view of Mizobuchi (PG Pub. No. 2013/0179466 A1)
Regarding Claim 5, Burdick in view of Dasdan discloses the method of Claim 4, wherein:
Burdick does not disclose:
identifying a parameter associated with the request to generate the plurality of cross products, wherein the parameter that indicates a unit of time;
for each entry of the dataset, identifying a range of time indicated in the entry;
incrementing the range of time by the unit of time, wherein the incrementing starts from an earliest time identified by the range of time to a last time identified by range of time, wherein at each increment a timestamp is generated that that reflects a time in the range of time at the increment; and
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry; and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp.
The combination of Burdick and Mizobuchi discloses:
identifying a parameter associated with the request to generate the plurality of cross products, wherein the parameter that indicates a unit of time (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range)); and
for each entry of the dataset, identifying a range of time indicated in the entry (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range));
incrementing the range of time by the unit of time, wherein the incrementing starts from an earliest time identified by the range of time to a last time identified by range of time, wherein at each increment a timestamp is generated that that reflects a time in the range of time at the increment (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Burdick in view of Mizobuchi does not disclose:
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry; and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp.
Burdick in view of Mizobuchi and Dasdan discloses:
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)); and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Mizobuchi with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 6, Burdick in view of Dasdan discloses the method of Claim 4, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products further comprises:
Burdick does not disclose:
performing a second map phase of a second job of the set of map reduce jobs to generate second intermediate data using the first output data of the first job, wherein the second intermediate data comprises the first group of key-value pairs comprising the first modified keys; and
performing a second reduce phase of the second job of the set of map reduce jobs to generate second output data using the second intermediate data, wherein the second output data comprises first subgroups of the first group of key-value pairs with second modified keys, wherein the first modified keys of the first group of key-value pairs are modified to generate second modified keys that identify the first subgroups of the first group of key-value pairs.
Mizobuchi discloses:
performing a second map phase of a second job of the set of map reduce jobs to generate second intermediate data using the first output data of the first job, wherein the second intermediate data comprises the first group of key-value pairs comprising the first modified keys (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase); and
performing a second reduce phase of the second job of the set of map reduce jobs to generate second output data using the second intermediate data, wherein the second output data comprises first subgroups of the first group of key-value pairs with second modified keys, wherein the first modified keys of the first group of key-value pairs are modified to generate second modified keys that identify the first subgroups of the first group of key-value pairs (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 7, Burdick in view of Dasdan and Mizobuchi discloses the method of Claim 6, wherein performing the second reduce phase of the second job of the set of map reduce jobs to generate second output data using the second intermediate data comprises:
Burdick does not disclose:
sorting key-value pairs of the first group of key-value pairs in the sorting order identified by the first modified keys;
identifying a number of key-value pairs in the first group of key-value pairs indicated by an initial key-value pair of the sorted key-value pairs;
identifying a number of key-value pairs in the first group of key-value pairs indicated by an initial key-value pair of the sorted key-value pairs;
determining a number of key-value pairs for each of the subgroups of key-value pairs for the first group of key-value pairs, wherein the number of key-value pairs in the first subgroups does not exceed a maximum number of key-value pairs; and
generating the second modified keys for the first subgroups of key-value pairs such that the second modified keys identify a particular subgroup from first subgroups and that the particular subgroup does not exceed the maximum number of key-value pairs.
Dasdan discloses:
sorting key-value pairs of the first group of key-value pairs in the sorting order identified by the first modified keys (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group);
identifying a number of key-value pairs in the first group of key-value pairs indicated by an initial key-value pair of the sorted key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group);
determining a number of key-value pairs for each of the subgroups of key-value pairs for the first group of key-value pairs, wherein the number of key-value pairs in the first subgroups does not exceed a maximum number of key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group); and
generating the second modified keys for the first subgroups of key-value pairs such that the second modified keys identify a particular subgroup from first subgroups and that the particular subgroup does not exceed the maximum number of key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Burdick in view of Dasdan does not disclose a second reduce phase.  Mizobuchi discloses a second reduce phase (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Dasdan with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 8, Burdick in view of Dasdan and Mizobuchi discloses the method of Claim 6, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products further comprises:
Burdick does not disclose:
performing a third map phase of a third job of the set of map reduce jobs to generate third intermediate data using the second output data of the second job, wherein the third intermediate data comprises the first subgroups of key-value pairs; and
performing the third reduce phase of the third job of the set of map reduce jobs to generate third output data using the third intermediate data, wherein the third output data comprises second subgroups of key-value pairs generated from the first subgroups of key-value pairs, wherein the second subgroups of key-value pairs comprise the first subgroups of key-value pairs and duplicate key-value pairs of the first subgroups of key-value pair, wherein at least the keys of the of the duplicated key-value pairs are modified.
Dasdan discloses:
performing a third map phase of a third job of the set of map reduce jobs to generate third intermediate data using the second output data of the second job, wherein the third intermediate data comprises the first subgroups of key-value pairs (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing the third reduce phase of the third job of the set of map reduce jobs to generate third output data using the third intermediate data, wherein the third output data comprises second subgroups of key-value pairs generated from the first subgroups of key-value pairs, wherein the second subgroups of key-value pairs comprise the first subgroups of key-value pairs and duplicate key-value pairs of the first subgroups of key-value pair, wherein at least the keys of the of the duplicated key-value pairs are modified (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Burdick in view of Dasdan does not disclose a third phase.  Mizobuchi discloses a third phase (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Dasdan with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 9, Burdick in view of Dasdan and Mizobuchi discloses the method of Claim 8, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products further comprises:
Burdick does not disclose:
performing a fourth map phase of a fourth job of the set of map reduce jobs to generate fourth intermediate data using the third output data of the third job, wherein the fourth intermediate data comprises the second subgroups of key-value pairs; and
performing a fourth reduce phase of the fourth job of the set of map reduce jobs to generate fourth output data using the fourth intermediate data, wherein each reducer of the fourth reduce phase receives respective key-value pairs of the fourth intermediate data that have identical keys, wherein at each reducer each value of the respective key-values pairs is paired with every remaining value of the respective key-values pairs to generate new values with new keys, wherein the fourth output data comprises the new key-value pairs from each of the reducers of the fourth job.
Dasdan discloses:
performing a fourth map phase of a fourth job of the set of map reduce jobs to generate fourth intermediate data using the third output data of the third job, wherein the fourth intermediate data comprises the second subgroups of key-value pairs (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing a fourth reduce phase of the fourth job of the set of map reduce jobs to generate fourth output data using the fourth intermediate data, wherein each reducer of the fourth reduce phase receives respective key-value pairs of the fourth intermediate data that have identical keys, wherein at each reducer each value of the respective key-values pairs is paired with every remaining value of the respective key-values pairs to generate new values with new keys, wherein the fourth output data comprises the new key-value pairs from each of the reducers of the fourth job (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Burdick in view of Dasdan does not disclose a fourth phase.  Mizobuchi discloses a fourth phase (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Dasdan with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 10, Burdick in view of Dasdan and Mizobuchi discloses the method of Claim 9, wherein performing the set of map reduce jobs on the dataset to generate the plurality of cross products further comprises:
Burdick does not disclose:
performing a fifth map phase of a fifth job of the set of map reduce jobs to generate fifth intermediate data using the fourth output data of the fourth job, wherein the fifth intermediate data comprises the new key-value pairs from each of the reducers of the fourth job; and
performing a fifth reduce phase of the fifth job of the set of map reduce jobs to perform a deduplication operation to remove duplicate key-value pairs from the new key-value pairs from each of the reducers of the fourth job and to provide the cross product of the plurality of cross products for the first group of key-value pairs.
Dasdan discloses:
performing a fifth map phase of a fifth job of the set of map reduce jobs to generate fifth intermediate data using the fourth output data of the fourth job, wherein the fifth intermediate data comprises the new key-value pairs from each of the reducers of the fourth job (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing a fifth reduce phase of the fifth job of the set of map reduce jobs to perform a deduplication operation to remove duplicate key-value pairs from the new key-value pairs from each of the reducers of the fourth job and to provide the cross product of the plurality of cross products for the first group of key-value pairs (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Burdick in view of Dasdan does not disclose a fifth phase.  Mizobuchi discloses a fifth phase (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Dasdan with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 15, Burdick in view of Dasdan discloses the system of Claim 14, wherein to perform the first map phase of the first job of the set of map reduce jobs to generate first intermediate data using the dataset, the processing device to:
Burdick does not disclose:
identifying a parameter associated with the request to generate the plurality of cross products, wherein the parameter that indicates a unit of time;
for each entry of the dataset, identifying a range of time indicated in the entry;
incrementing the range of time by the unit of time, wherein the incrementing starts from an earliest time identified by the range of time to a last time identified by range of time, wherein at each increment a timestamp is generated that that reflects a time in the range of time at the increment; and
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry; and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp.
The combination of Burdick and Mizobuchi discloses:
identifying a parameter associated with the request to generate the plurality of cross products, wherein the parameter that indicates a unit of time (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range)); and
for each entry of the dataset, identifying a range of time indicated in the entry (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range));
incrementing the range of time by the unit of time, wherein the incrementing starts from an earliest time identified by the range of time to a last time identified by range of time, wherein at each increment a timestamp is generated that that reflects a time in the range of time at the increment (see Mizobuchi, paragraph [0052], where the process request includes information indicating a period of time for the aggregation (time range)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Burdick in view of Mizobuchi does not disclose:
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry; and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp.
Burdick in view of Mizobuchi and Dasdan discloses:
generating one or more key-value pairs for the entry based on the incrementing, wherein a key of the one or more key-value pairs identifies the timestamp of the increment, and wherein a value of the one or more key-value pairs identifies data of the entry (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)); and
generating the groups of key-value pairs, wherein each key-value pair of a respective group of key-value pairs comprises an identical timestamp (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Mizobuchi with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 16, Burdick in view of Dasdan discloses the system of Claim 14, wherein to perform the first map phase of the first job of the set of map reduce jobs to generate first intermediate data using the dataset, the processing device to:
Burdick does not disclose:
performing a second map phase of a second job of the set of map reduce jobs to generate second intermediate data using the first output data of the first job, wherein the second intermediate data comprises the first group of key-value pairs comprising the first modified keys; and
performing a second reduce phase of the second job of the set of map reduce jobs to generate second output data using the second intermediate data, wherein the second output data comprises first subgroups of the first group of key-value pairs with second modified keys, wherein the first modified keys of the first group of key-value pairs are modified to generate second modified keys that identify the first subgroups of the first group of key-value pairs.
Mizobuchi discloses:
performing a second map phase of a second job of the set of map reduce jobs to generate second intermediate data using the first output data of the first job, wherein the second intermediate data comprises the first group of key-value pairs comprising the first modified keys (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase); and
performing a second reduce phase of the second job of the set of map reduce jobs to generate second output data using the second intermediate data, wherein the second output data comprises first subgroups of the first group of key-value pairs with second modified keys, wherein the first modified keys of the first group of key-value pairs are modified to generate second modified keys that identify the first subgroups of the first group of key-value pairs (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract). 
Regarding Claim 17, Burdick in view of Dasdan discloses the system of Claim 16, wherein to perform the first map phase of the first job of the set of map reduce jobs to generate first intermediate data using the dataset, the processing device to:
Burdick does not disclose:
performing a third map phase of a third job of the set of map reduce jobs to generate third intermediate data using the second output data of the second job, wherein the third intermediate data comprises the first subgroups of key-value pairs; and
performing the third reduce phase of the third job of the set of map reduce jobs to generate third output data using the third intermediate data, wherein the third output data comprises second subgroups of key-value pairs generated from the first subgroups of key-value pairs, wherein the second subgroups of key-value pairs comprise the first subgroups of key-value pairs and duplicate key-value pairs of the first subgroups of key-value pair, wherein at least the keys of the of the duplicated key-value pairs are modified.
Dasdan discloses:
performing a third map phase of a third job of the set of map reduce jobs to generate third intermediate data using the second output data of the second job, wherein the third intermediate data comprises the first subgroups of key-value pairs (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing the third reduce phase of the third job of the set of map reduce jobs to generate third output data using the third intermediate data, wherein the third output data comprises second subgroups of key-value pairs generated from the first subgroups of key-value pairs, wherein the second subgroups of key-value pairs comprise the first subgroups of key-value pairs and duplicate key-value pairs of the first subgroups of key-value pair, wherein at least the keys of the of the duplicated key-value pairs are modified (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Burdick in view of Dasdan does not disclose a third phase.  Mizobuchi discloses a third phase (see Mizobuchi, paragraph [0003], where the results of the reduce phase may be passed on to the next Map phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick and Dasdan with Mizobuchi for the benefit of automatically executing data division and aggregation (see Mizobuchi, Abstract).
Regarding Claim 18, Burdick in view of Dasdan discloses the system of Claim 17, wherein to perform the first map phase of the first job of the set of map reduce jobs to generate first intermediate data using the dataset, the processing device to:
Burdick does not disclose:
performing a fourth map phase of a fourth job of the set of map reduce jobs to generate fourth intermediate data using the third output data of the third job, wherein the fourth intermediate data comprises the second subgroups of key-value pairs; and
performing a fourth reduce phase of the fourth job of the set of map reduce jobs to generate fourth output data using the fourth intermediate data, wherein each reducer of the fourth reduce phase receives respective key-value pairs of the fourth intermediate data that have identical keys, wherein at each reducer each value of the respective key-values pairs is paired with every remaining value of the respective key-values pairs to generate new values with new keys, wherein the fourth output data comprises the new key-value pairs from each of the reducers of the fourth job.
Dasdan discloses:
performing a fourth map phase of a fourth job of the set of map reduce jobs to generate fourth intermediate data using the third output data of the third job, wherein the fourth intermediate data comprises the second subgroups of key-value pairs (see Dasdan, claim 1, where the first method step includes, for the data of each one of the data groups, mapping the data of that data group to corresponding intermediate data for that data group and identifiable to that data group); and
performing a fourth reduce phase of the fourth job of the set of map reduce jobs to generate fourth output data using the fourth intermediate data, wherein each reducer of the fourth reduce phase receives respective key-value pairs of the fourth intermediate data that have identical keys, wherein at each reducer each value of the respective key-values pairs is paired with every remaining value of the respective key-values pairs to generate new values with new keys, wherein the fourth output data comprises the new key-value pairs from each of the reducers of the fourth job (see Dasdan, claim 1, where the second method step includes reducing the intermediate data for the data groups to at least one output data group, including processing the intermediate data for each data group in a manner that is defined to correspond to that data group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Regarding Claim 20, Burdick in view of Dasdan discloses the non-transitory computer-readable medium of Claim 19, wherein:
Burdick does not disclose the subset is associated with identical keys, wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys.  Dasdan discloses the subset is associated with identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)), wherein performing the set of map reduce jobs generates groups of key value pairs from the corresponding subsets of the dataset, and wherein each key value pair of a respective group of key value pairs comprise the identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Burdick with Dasdan for the benefit of enhancing the utility of MapReduce (see Dasdan, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Dar (PG Pub. No. 2019/0294717 A1), which concerns performing inner joins on a sharded data set.
Agarwal (PG Pub. No. 2015/0149498 A1), which concerns performing an application specific operation using MapReduce.
Gupta (PG Pub. No. 2018/0285440 A1), which concerns sharing intermediate data in MapReduce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161             

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161